Name: Commission Regulation (EC) NoÃ 1439/2005 of 2 September 2005 fixing the additional amount to be paid for peaches in Hungary under Regulation (EC) NoÃ 416/2004
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Europe;  European construction;  agricultural policy;  economic policy;  plant product
 Date Published: nan

 3.9.2005 EN Official Journal of the European Union L 228/9 COMMISSION REGULATION (EC) No 1439/2005 of 2 September 2005 fixing the additional amount to be paid for peaches in Hungary under Regulation (EC) No 416/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to Commission Regulation (EC) No 416/2004 of 5 March 2004 laying down transitional measures for the application of Council Regulation (EC) No 2201/96 and Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union (1), and in particular Article 3(1) thereof, Whereas: (1) The quantities of peaches covered by aid applications for the 2004/05 marketing year, as notified by Member States under Article 39(2) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), do not exceed the Community threshold. An additional amount is therefore to be paid after the end of the 2004/05 marketing year in the Member States that joined the European Union on 1 May 2004. (2) Producers in the Czech Republic and Slovakia lodged no aid applications for peaches for processing in the 2004/05 marketing year. No additional amount for the 2004/05 marketing year should therefore be paid in those Member States, HAS ADOPTED THIS REGULATION: Article 1 An additional amount of EUR 11,92 per tonne of peaches for processing referred to in Article 3(1) of Regulation (EC) No 416/2004 shall be paid in Hungary after the end of the 2004/05 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 68, 6.3.2004, p. 12. Regulation as last amended by Regulation (EC) No 550/2005 (OJ L 93, 12.4.2005, p. 3). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Commission Regulation (EC) No 180/2005 (OJ L 30, 3.2.2005, p. 7).